Name: 2013/259/EU: Commission Implementing Decision of 31Ã May 2013 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2013) 2927) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  trade;  tariff policy;  agricultural policy;  means of agricultural production;  agricultural activity
 Date Published: 2013-06-04

 4.6.2013 EN Official Journal of the European Union L 150/28 COMMISSION IMPLEMENTING DECISION of 31 May 2013 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and China in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2013) 2927) (Text with EEA relevance) (2013/259/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase of Article 19 and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports into the Union, inter alia, of semen, ova and embryos of the equine species. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from those third countries that meet certain animal health requirements. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to Decision 2004/211/EC. (4) Following the eradication of glanders, Bahrain continued enhanced surveillance and movement restrictions on equidae kept in the northern part of the country. Annex I to Decision 2004/211/EC therefore indicates different conditions for the introduction into the Member States of registered horses from the northern and southern parts of that country. Since there has been no case of glanders since September 2011 in Bahrain, it is possible to allow the importation of registered horses under the same conditions from the entire territory of Bahrain. (5) In order to host an equestrian event of the Global Champions Tour in October 2013, carried out under the auspices of the World Equestrian Federation (FEI), the competent Chinese authorities have requested the recognition of an equine disease-free zone in the Metropolitan area of Shanghai, directly accessible from the nearby international airport. In view of the temporary nature of the purpose-built facilities at the EXPO 2010 parking it is appropriate to foresee only a temporary approval of that zone. (6) The Chinese authorities have provided guarantees in particular as regards the notifiability in their country of the diseases listed in Annex I to Directive 2009/156/EC and the undertaking to fully comply with Article 12(2)(f) of that Directive as regards the information to the Commission and the Member States. In addition, the Chinese authorities have informed the Commission that the entire group of horses competing in that event will come from and return to Member States and will be kept completely separated from any equidae not of the same origin and health status. (7) In the light of those guarantees and information provided by the Chinese authorities, it is possible to allow for a limited period of time from a part of the territory of China the re-entry of registered horses after temporary export in accordance with the requirements of Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (4). (8) The entries for Bahrain and China in Annex I to Decision 2004/211/EC should therefore be amended. (9) Decision 2004/211/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/211/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1. (4) OJ L 86, 6.4.1993, p. 1. ANNEX Annex I to Decision 2004/211/EC is amended as follows: (1) The entry for Bahrain is replaced by the following: BH Bahrain BH-0 Whole country E X X X       (2) The entry for China is replaced by the following: CN China CN-0 Whole country          CN-1 The equine disease-free zone in Conghua City, Guangzhou Municipality, Guangdong Province including the Biosecurity Highway Passage from and to the airport in Guangzhou and Hong Kong (see Box 3 for details) C X X X       CN-2 The venue for the Global Champions Tour at the Expo 2010 No 15 Parking Lot and the passage to the Shanghai Pudong International Airport in the northern part of the Pudong New area and the Eastern part of the Minhang District of the Metropolitan area of Shanghai (see Box 5 for details) C  X        Valid from 24 September to 24 October 2013 (3) Box 4 is deleted. (4) The following Box 5 is added: Box 5: CN China CN-2 Delimitation of the zone in the Metropolitan area of Shanghai: Western boundary : Huangpu River from its estuary in the North to the bifurcation of the Dazhi River, Southern boundary : from the bifurcation of the Huanpu River to the estuary of the Dazhi River in the East, Northern and Eastern boundaries : coast line.